DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1, 11, and 18 are independent claims.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 09/02/2021 and 05/27/2022 have been considered by the examiner.

Specification Objections
The title of the invention is not fully descriptive.  A new title is required that includes the invention to which the claims are directed.  The Office suggests the following title: ‘SYSTEM AND METHOD FOR DETERMINING TRAVELING COMFORT INFORMATION OF INDIVIDUALS AS GROUPS’

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 7, replace “an individual” with “the individual”.
Claim 1, line 9, insert “the” before “individuals”.
Claim 1, line 13, replace “comfort goals” with “the aggregated comfort goal”.
Claim 2, line 2, replace “an individual” with “the individual”.
Claim 4, line 2, replace “an individual” with “the individual”.
Claim 5, line 2, replace “an individual” with “the individual”.
Claim 5, line 5, replace “computing” with “electronic”.
Claim 7, line 2, replace “computing” with “electronic”.
Claim 8, line 2, insert “a” before “number”.
Claim 8, line 4, replace “an aggregated” with “the aggregated”.
Claim 11, line 5, replace “an individual with their individual” with “the individual with the individual”.
Claim 11, line 6, replace “at least one individuals” with “the individual”.
Claim 11, line 7, replace “individuals” with “the individual”.
Claim 14, line 1, insert “the” before “individual”.
Claim 15, line 1, insert “the” before “individual”.
Claim 16, line 1, replace “an individual” with “the individual”.
Claim 16, line 2, replace “their individual” with “the individual”.
Claim 17, line 1, insert “a” after “determining”.
Claim 17, line 4, replace “individuals” with “the individual member of”.
Claim 18, line 6, replace “an individual with their” with “the individual with the”.
Claim 18, line 7, replace “at least one individuals” with “the individual”.
Claim 18, line 8, replace “on comfort goal of individuals” with “the individual comfort goals”.
Claim 19, line 1, replace “heterogenous” with “heterogeneous”.
Claim 20, line 1, replace “heterogenous” with “heterogeneous”.
Appropriate correction is respectfully requested.  The Examiner respectfully notes that the claims include a number of objections.  In an effort to advance prosecution, the Examiner has made best effort to provide recommendations to improve the antecedent support and redundancies, however, it is respectfully requested that the claims be carefully reviewed before the filing of a response to the present action and any corrections necessary to improve clarity and avoid objections be made. 

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-8 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 1, this claim recites the claim limitations “a comfort module”, “a location module”, “an association module”, “a grouping module”, “an aggregation module”, and “a state change module”.  
For purposes of examination and in accord with FIG. 3 and paragraphs [0045], [0046], and [0055] of the Specification, as published, the “comfort module” is construed as a functional block of a memory of a controller for recording comfort goals associated with individuals.  
For purposes of examination and in accord with FIG. 3 and paragraphs [0045] and [0052] of the Specification, as published, the “location module” is construed as a functional block of a memory of a controller for determining when an individual is in a zone in the controlled space.  
For purposes of examination and in accord with FIG. 3 and paragraphs [0045] and [0054] of the Specification, as published, the “association module” is construed as a functional block of a memory of a controller for associating an individual with individual comfort goals.  
For purposes of examination and in accord with FIG. 3 and paragraphs [0045] and [0054] of the Specification, as published, the “grouping module” is construed as a functional block of a memory of a controller for grouping individuals into the zones creating a zone group.  
For purposes of examination and in accord with FIG. 3 and paragraphs [0045] and [0054] of the Specification, as published, the “aggregation module” is construed as a functional block of a memory of a controller for determining an aggregated comfort goal of the zone group.  
For purposes of examination and in accord with FIG. 3 and paragraphs [0045], [0054], and [0056] of the Specification, as published, the “state change module” is construed as a functional block of a memory of a controller for run a state change system associated with the zone group to meet the aggregated comfort goal of the zone group.  
Referring to claim 2, this claim recites the claim limitations “a comfort input module”.  For purposes of examination and in accord with FIG. 3 and paragraphs [0045] and [0055] of the Specification, as published, the “comfort input module” is construed as a functional block of a memory of a controller for accepting comfort information from an individual.  
Referring to claims 3 and 4, the recitations of this claims simply add more detail to or are cumulative to the “location module” of claim 1. 
Referring to claim 5, this claim recites the claim limitations “the comfort input module”.  For purposes of examination and in accord with FIG. 3 and paragraphs [0045] and [0055] of the Specification, as published, the “comfort input module” is construed as a functional block of a memory of a controller for determining that an individual has entered the controlled space in a number of ways, including, but not limited to, being operationally able to determine that an individual badge was read, being operationally able to determine that an individual computer account has been logged onto, or being operationally able to determine that a signature of the individual personal computing device has been noticed.  
Referring to claim 6, this claim recites the claim limitations “the comfort input module”.  For purposes of examination and in accord with FIG. 3 and paragraphs [0045] and [0055] of the Specification, as published, the “comfort input module” is construed as a functional block of a memory of a controller for determining individual current metabolic rate by accessing information from an individual wearable fitness device.  
Referring to claim 7, this claim recites the claim limitations “the comfort input module”.  For purposes of examination and in accord with FIG. 3 and paragraphs [0045] and [0055] of the Specification, as published, the “comfort input module” is construed as a functional block of a memory of a controller for using the individual personal electronic device to allow an individual to declare current clothing being worn.  
Referring to claim 8, this claim recites the claim limitations “a scheduler module”.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim limitations “a scheduler module” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed corresponding functions and to clearly link the structure, material, or acts to the corresponding functions. 
The corresponding structure for the means-plus-function limitations must disclose an algorithm for performing the claimed specific computer function that is sufficient to transform a general-purpose computer to a special purpose computer. The instant specification, as published, appears to provide a description of a function in paragraph [0056], but there is no mention of a computer or microprocessor programmed with the algorithm.  MPEP 2181 (“However, if there is no corresponding structure disclosed in the specification (i.e., the limitation is only supported by software and does not correspond to an algorithm and the computer or microprocessor programmed with the algorithm), the limitation should be deemed indefinite as discussed above, and the claim should be rejected under 35 U.S.C. 112(b).”)
The specification describes in Paragraph [0056] that the scheduler module may be able to look at the number of individuals expected to be in the controlled space at a future time and may be able to instruct the state change module to run the state change system to meet a future time comfort goal based on the number of individuals, an aggregated comfort goal, or a different goal. 
However, the use of the term “scheduler module” is not adequate computer or microprocessor structures for performing the determination and the instruction.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which computer structure or structures perform(s) the claimed functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function of calculating and storing. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claim 1 recites, “... a location module operationally able to determine when an individual is in a zone in the controlled space; an association module operationally able to associate an individual with individual comfort goals; a grouping module operationally able to group individuals into the zone creating a zone group; an aggregation module operationally able to determine an aggregated comfort goal of the zone group...” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation, the determining limitations are mental processes that can be performed through observation, evaluation and judgement.  Paragraphs [0052] and [0054] of the Specification of the present application, as published, describe the location module, the association module, and the grouping module as being able to perform each of the functions recited.  As described, a person may determine and perform the functions recited, through observation, evaluation and judgement.  Furthermore, the determination of the aggregated comfort goal of the zone group is described in paragraphs [0050] and [0054] describe such aggregation that may be performed as a gathering or collection of comfort goal using various mathematical calculations.  Thus, the aggregation module covers a mathematical concept.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of, “a processor, a memory in operational communication with the processor; a comfort module at least partially stored in memory, operationally able to record comfort goals associated with individuals;… and a state change module operationally able to run a state change system associated with the zone group to meet comfort goals of the zone group”.  
The functions of the comfort module limitation are insignificant extra-solution activities under MPEP 2106.05(g), without imposing a meaningful limit. The recording of comfort goals associated with individuals is a pre-solution activity for use in the claimed system.  The recording is recited at a high level of generality.
The claimed features including “a processor, a memory in operational communication with the processor… and a state change module operationally able to run a state change system associated with the zone group to meet comfort goals of the zone group”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to generate and determine as recited in claim 1, but recited so generically (no details whatsoever are provided other than they are “a processor”, “a memory”, and “a state change module operationally able to run a state change system”) that they represent no more than mere instructions to apply the judicial exceptions on or using generic electronic or computer components.  Simply implementing the abstract idea on a generic electronic component, as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.  
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claimed elements of “a comfort module at least partially stored in memory, operationally able to record comfort goals associated with individuals”, represent mere storing information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, which are well-understood, routine, and conventional – regardless of the type of data being obtained. As such, this limitation does not amount to significantly more than the abstract idea.
The claimed features including “a processor, a memory in operational communication with the processor… and a state change module operationally able to run a state change system associated with the zone group to meet comfort goals of the zone group”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to generate and determine as recited in claim 1, but recited so generically (no details whatsoever are provided other than they are “a processor”, “a memory”, and “a state change module operationally able to run a state change system”) that they represent no more than mere instructions to apply the judicial exceptions on or using generic electronic or computer components.  Simply implementing the abstract idea on a generic electronic component, as a tool to perform an abstract idea does not amount to significantly more.  
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
In addition, regarding claims 2, 6, and 10, claim 2 recites “a comfort input module operationally able to accept comfort information from an individual”, claim 6 recites “the comfort input module is operationally able to determine individual current metabolic rate by accessing information from an individual wearable fitness device”, and claim 10 recites “the state change system is an HVAC system, a security system, an entertainment system, a lighting system, or an irrigation system”.  The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  In this case, claims 2, 6, and 10 do not recite additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claims 2, 6, and 10 simply reciting accepting information, accessing information, and types of state change system are insignificant extra-solution activities to the judicial exception and do not amount to significantly more.  Therefore, the claims are not patent eligible.    
Regarding claims 3-5, 7, and 9, these claims are also directed to further defining the abstract idea as recited in independent claim 1, without additional features to demonstrate integration into a practical application and amounting to significantly more. 
In addition, claim 8 recites “a scheduler module that determines number of individuals expected to be in the controlled space at a future time and instructs the state change module to run the state change system to meet a future time comfort goal based on the number of individuals or an aggregated comfort goal”.  In a manner as it is described in paragraph [0056], of the specification as published, the determination function is a function that may be performed in the human mind through observation, evaluation, judgement and opinion.  Further, the instructing to the state change module to meet a future time comfort goal does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Thus, such function is an insignificant extra-solution activity to the judicial exception and does not amount to significantly more.  Therefore, the claim is not patent eligible.    
The functions of independent claim 11 and claim 12 are implemented by similar functions as those of the apparatus of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claims 11 and 12. Claims 11 and 12 are not deemed patent eligible.
Regarding claims 13, 14, and 17, these claims are also directed to further defining the abstract idea as recited in independent claim 11 and claim 12, without additional features to demonstrate integration into a practical application and amounting to significantly more. 
In addition, regarding claims 15 and 16, claim 15 recites “individual comfort goals further comprise activity level derived from a wearable device”, and claim 16 recites “an individual can modify their individual comfort goals using the wearable device”.  The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  In this case, claims 15 and 16 do not recite additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claims 15 and 16 simply reciting activity level and modifying comfort goals are insignificant extra-solution activities to the judicial exception and do not amount to significantly more.  Therefore, the claims are not patent eligible.    
The functions of independent claim 18 are implemented by similar functions as those of the apparatus of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 18. Independent claim 18 is not deemed patent eligible.
In addition, regarding claims 19 and 20, claim 19 recites “a heterogenous neural network is used to determine control sequences using the aggregated comfort goal to run the state change system”, and claim 20 recites “the heterogenous neural network uses automatic differentiation for backpropagation”.  The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  In this case, claims 19 and 20 do not recite additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claims 19 and 20 simply defining a heterogenous neural network is an insignificant extra-solution activity to the judicial exception and does not amount to significantly more.  Therefore, the claims are not patent eligible.    

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.  
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because computer readable storage medium is not a patentable subject matter. In the claim, the “computer-readable storage medium” is not described as non-transitory in the specification, in which case the computer readable storage medium may be transitory.  Such a recitation does not exclude the computer readable storage medium from being a signal per se.  Thus, the broadest, reasonable interpretation of the “computer-readable storage medium” in view of the specification encompasses non-statutory subject matter that is unpatentable under 35 USC 101.
The Examiner suggests amending the claim to recite a “non-transitory computer-readable storage medium”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bender et al. (US Patent Publication No. 2018/0266716 A1) (“Bender”).  
Regarding independent claim 1, Bender teaches:
A computer-implemented state control system, in a controlled space comprising: Bender: FIG. 2 and [0023] (“FIG. 2 depicts one embodiment of a climate control system 200, in accordance with one or more aspects of the present invention.”) Bender: Paragraph [0045] (“By way of further example, FIG. 4 depicts one embodiment of a computing environment 400, which includes a computing system 412.”)
a processor, a memory in operational communication with the processor; Bender: Paragraph [0047] (“The components of computing system 412 may include, but are not limited to, one or more processors or processing units 416, a system memory 423, and a bus 418 that couples various system components including system memory 423 to processor 416.”)
a comfort module at least partially stored in memory, operationally able to record comfort goals associated with individuals; Bender: Paragraph [0047] [As described above] Bender: Paragraph [0006] (“In one or more implementations, ascertaining the thermal-comfort-related data may include monitoring the one or more individuals within the space ...”) Bender: Paragraph [0007] (“In one or more embodiments, the ascertaining may include obtaining a preferred ambient temperature for each individual of the one or more individuals, wherein the thermal-comfort-related data includes the preferred ambient temperature(s) for the one or more individuals.”) Bender: Paragraph [0028] (“The cognitive based methodology disclosed may learn personal temperature preferences aided by wearable sensors ...”) Bender: Claim 13 (“…the system comprising: a memory; and a processor communicatively coupled to the memory, wherein the system performs a method comprising: ascertaining, by a cognitive control…”) Bender: Paragraph [0023] and FIG. 2 (“…a climate control system 200…”) [The control system performing the cognitive control reads on “a comfort module”.  The preferred ambient temperature for each individual or the personal temperature preferences read on “record comfort goals associated with individuals”.]
a location module operationally able to determine when an individual is in a zone in the controlled space; Bender: Paragraphs [0023] and [0047], FIG. 2, and Claim 13 [As described above] Bender: Paragraph [0032] (“As a further example, as an individual enters a vehicle, the vehicle could automatically wirelessly connect to wearable sensors on the individual, and sense whether the individual is hot or cold upon entering the vehicle.”) Bender: Paragraph [0030] (“For instance, upon entry into a space, such as an office environment, configured with cubicles or zones that contain one or more individually controllable climate adjusting devices, such as one or more Internet of Things (IoT) vents, then the individual may be asked if they wish to opt in to the personalized climate control service. Assuming so, the control process or system may allow physiological data to be used to open or close automatically the climate adjusting device(s) associated with the location where the individual is located within the space based, for instance, on the individual's proximity to the device, and the individual's historical data. The cognitive system may also utilize a learning loop, with input from wearable sensors associated with the individual, to cognitively learn the individual's thermal preferences and adjust the climate adjusting devices accordingly.”) [The control system performing the cognitive control reads on “a location module”. The device requesting for individuals to opt in upon proximity to the device reads on “determine when an individual is in a zone in the controlled space”.]
an association module operationally able to associate an individual with individual comfort goals; Bender: Paragraphs [0023] and [0047], FIG. 2, and Claim 13 [As described above] Bender: Paragraph [0021] (“Cognitive based data analytics may be performed to, for instance, ascertain individual preferred ambient temperatures, as well as determine thermal-comfort-related actions to take for the space and/or for an individual(s) within the space 120.”) [The control system performing the cognitive control reads on “an association module”. The ascertained individual preferred ambient temperatures reads on “associate an individual with individual comfort goals”.]
a grouping module operationally able to group individuals into the zone creating a zone group; Bender: Paragraphs [0023] and [0047], FIG. 2, and Claim 13 [As described above] Bender: Paragraph [0029] (“For instance, upon entry into a space, an individual may be asked if they wish to opt in to the climate control service, which allows the individual to participate in the temperature control application. All votes could be aggregated to determine if individuals within the space would like a lower temperature, higher temperature, or are thermally comfortable.”) [The control system performing the cognitive control reads on “a grouping module”.]
an aggregation module operationally able to determine an aggregated comfort goal of the zone group; and Bender: Paragraphs [0023], [0029], and [0047], FIG. 2, and Claim 13 [As described above] Bender: Paragraph [0026] (“Still further, in one or more embodiments, climate control system 200 may include or ascertain crowdsourced preferred temperature information 216, which may be obtained to facilitate providing base climate settings for space 201 customized to the particular individuals within the space at a particular time, as explained further herein.”) Bender: Paragraph [0029] (“…the control system is able to auto-adjust climate settings based on sensing that a sufficient number of individuals within the space have become thermally uncomfortable.”) [The control system performing the cognitive control reads on “an aggregation module”. The aggregated thermal temperature of the individuals or the ascertained crowdsourced preferred temperature information reads on “determine an aggregated comfort goal of the zone group”.]
a state change module operationally able to run a state change system associated with the zone group to meet comfort goals of the zone group. Bender: Paragraphs [0023], [0029], and [0047], FIG. 2, and Claim 13 [As described above] Bender: Paragraph [0021] (“The thermal-comfort-related actions to take may include, for instance, determining climate settings for a climate system of the space, as well as identifying by the cognitive system/control one or more climate adjustments to be made for one or more individuals within the space. In particular, the thermal-comfort-control process may include controlling the climate system associated with the space, and one or more climate adjusting devices (e.g., associated with the climate system) to enhance thermal comfort of the individual(s) within the space 130.”) [The climate control system performing the cognitive control reads on “a state change module”. The auto-adjusting of the climate settings based on the aggregated votes or the thermal-comfort-related actions to be used to control the climate system reads on “run a state change system associated with the zone group to meet comfort goals of the zone group”.]
Regarding claim 2, Bender teaches all the claimed features of claim 1, from which claim 2 depends. Bender further teaches: 
The computer-implemented state control system of claim 1, further comprising a comfort input module operationally able to accept comfort information from an individual. Bender: Paragraph [0029] (“This type of climate control system could be employed in a variety of environments, including, for instance, workplaces, public locations, restaurants, stores, mass transit, or anywhere where individuals within a space would like to participate in changing or controlling the environmental climate settings on demand via crowdsourcing input.”) Bender: Paragraph [0030] (“The cognitive system may also utilize a learning loop, with input from wearable sensors associated with the individual, to cognitively learn the individual's thermal preferences…”) [The crowdsourcing input or the wearable sensors reads on “a comfort input module”.]
Regarding claim 3, Bender teaches all the claimed features of claim 2, from which claim 3 depends. Bender further teaches: 
The computer-implemented state control system of claim 2, wherein the location module is operationally able to associate the individual with an individual personal electronic device. Bender: Paragraph [0006] (“In one or more implementations, ascertaining the thermal-comfort-related data may include monitoring the one or more individuals within the space to obtain current physiological data for the one or more individuals within the space, the thermal-comfort-related data including the obtained current physiological data for the one or more individuals. By way of example, the monitoring may include using one or more physiological monitors associated with the one or more individuals to obtain the current physiological data. As a further example, the monitoring of the one or more individuals may use one or more of a wearable sensor, …, a smartphone, a smartwatch, ...”) Bender: Paragraph [0032] (“As a further example, as an individual enters a vehicle, the vehicle could automatically wirelessly connect to wearable sensors on the individual, and sense whether the individual is hot or cold upon entering the vehicle.”) 
Regarding claim 4, Bender teaches all the claimed features of claim 3, from which claim 4 depends. Bender further teaches: 
The computer-implemented state control system of claim 3, wherein the location module is operationally able to determine that an individual has entered the controlled space. Bender: Paragraph [0029] (“By way of further example, the climate control system and process may be employed to adjust climate settings of a climate system for a space using anonymous crowdsourced temperature data. For instance, upon entry into a space, an individual may be asked if they wish to opt in to the climate control service, which allows the individual to participate in the temperature control application.”) Bender: Paragraph [0032] [As described in claim 3.] 
Regarding claim 6, Bender teaches all the claimed features of claim 3, from which claim 6 depends. Bender further teaches: 
The computer-implemented state control system of claim 3, wherein the comfort input module is operationally able to determine individual current metabolic rate by accessing information from an individual wearable fitness device. Bender: Paragraph [0002] (“Thermal neutrality is maintained when heat generated by an individual's metabolism is allowed to dissipate, thus maintaining thermal equilibrium with the surroundings. The main factors that influence thermal comfort are those which determine heat gain and loss, mainly metabolic rate, clothing insulation, air temperature, mean radiant temperature, air speed and relative humidity.”) Bender: Paragraph [0038] (“As noted, a variety of sensors or monitors may be employed to ascertain thermal-comfort-related data of one or more individuals within the space. Examples might include a camera capturing an individual sweating or shivering within the space, natural language processing of a phone communication where the person indicates or types that they are cold or hot, a wearable sensor, such as a shirt worn sensor may detect sweating and/or skin temperature of the individual,…”) [The ascertaining of the thermal-comfort-related data of the one or more individuals that includes metabolic rate from the wearable sensor reads on “determine individual current metabolic rate by accessing information from an individual wearable fitness device”.]
Regarding claim 7, Bender teaches all the claimed features of claim 3, from which claim 7 depends. Bender further teaches: 
The computer-implemented state control system of claim 3, wherein the comfort input module is operationally able to use the individual personal computing device to allow an individual to declare current clothing being worn. Bender: Paragraph [0031] (“In one or more embodiments, clothing-based temperature management may be utilized in combination with the climate control processing disclosed herein. For instance, with wearable sensors, how an individual is dressed may be identified, and the temperature within a space, such as within a vehicle, may be detected and compared to the temperature outside the vehicle. If a user is wearing a jacket within the vehicle, the system can adjust the temperature within the vehicle given that clothing item, and the wearable sensor feedback. New types of clothing may have embedded technologies to communicate with wearable sensors, or perhaps be wearable themselves.”) Bender: Paragraph [0034] (“By way of further explanation, the climate control processing and system disclosed herein may acquire thermal-comfort-related data... Data may be accumulated using a variety of data acquisition elements, sensors, monitors, etc., associated with, for instance, one or more individuals within a space to be climate controlled. For example, the individual(s) within the space may have one or more wearable sensors, which are initially identified and wirelessly connected to. Physiological data of the individual(s) may be collected from the wearable sensors, including, for instance, … clothing layers, heart rate, etc.”)
Regarding claim 9, Bender teaches all the claimed features of claim 1, from which claim 9 depends. Bender further teaches: 
The computer-implemented state control system of claim 1, wherein individual comfort goals comprise personal height, personal weight, preferences for location, preferences for temperature, preferences for humidity, preferences for lighting, preferences for security, preferences for entertainment, preferences for personal services, preferences for grounds control behavior, personal height, or personal weight. Bender: Abstract (“…adjusting devices of the climate system associated with a location of the individual within the space to enhance climate of the individual within the space.”) Bender: Paragraph [0007] (“…the ascertaining may include obtaining a preferred ambient temperature for each individual of the one or more individuals…”) Bender: Paragraph [0020] (“With current thermal-comfort-related data (e.g., physiological data) and historical based, learned preferences for individuals within a space, the auto-adjusting, climate control system is able to enhance thermal comfort of the individuals within a space by, for instance, determining climate settings for a climate system of the space (e.g., a base temperature, humidity, airflow, etc. for the space),…”)
Regarding claim 10, Bender teaches all the claimed features of claim 1, from which claim 10 depends. Bender further teaches: 
The computer-implemented state control system of claim 1, wherein the state change system is an HVAC system, a security system, an entertainment system, a lighting system, or an irrigation system. Bender: Paragraph [0023] (“By way of example, climate system 202 may be, or include, a heating, ventilation, and air-conditioning (HVAC) system for space 201, which provides heating and cooling to the space, as well as (if desired) other climate adjustments, such as humidity, fresh air blend, etc.”)
Regarding independent claim 11, Bender teaches:
A computer-implemented method for creating and using individual moving comfort goals in a controlled space, comprising: Bender: Paragraph [0004] (“…a method of providing climate settings for a space. The method includes ascertaining, by a cognitive control, thermal-comfort-related data for one or more individuals within the space, and determining climate settings for a climate system of the space using, at least in part, the thermal-comfort-related data for the one or more individuals within the space.”) Bender: Paragraph [0046] (“Computing system 412 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types.”)
recording individual comfort goals; Bender: Paragraph [0047] (“The components of computing system 412 may include, but are not limited to, one or more processors or processing units 416, a system memory 423, and a bus 418 that couples various system components including system memory 423 to processor 416.”) Bender: Paragraph [0006] (“In one or more implementations, ascertaining the thermal-comfort-related data may include monitoring the one or more individuals within the space ...”) Bender: Paragraph [0007] (“In one or more embodiments, the ascertaining may include obtaining a preferred ambient temperature for each individual of the one or more individuals, wherein the thermal-comfort-related data includes the preferred ambient temperature(s) for the one or more individuals.”) Bender: Paragraph [0028] (“The cognitive based methodology disclosed may learn personal temperature preferences aided by wearable sensors ...”) Bender: Claim 13 (“…the system comprising: a memory; and a processor communicatively coupled to the memory, wherein the system performs a method comprising: ascertaining, by a cognitive control…”) Bender: Paragraph [0023] and FIG. 2 (“…a climate control system 200…”) [The preferred ambient temperature for each individual or the personal temperature preferences read on “recording individual comfort goals”.]
determining when an individual is in the controlled space; Bender: Paragraph [0047], FIG. 2, and Claim 13 [As described above.] Bender: Paragraph [0023] and FIG. 2 (“…a climate control system 200…”) Bender: Paragraph [0032] (“As a further example, as an individual enters a vehicle, the vehicle could automatically wirelessly connect to wearable sensors on the individual, and sense whether the individual is hot or cold upon entering the vehicle.”) Bender: Paragraph [0030] (“For instance, upon entry into a space, such as an office environment, configured with cubicles or zones that contain one or more individually controllable climate adjusting devices, such as one or more Internet of Things (IoT) vents, then the individual may be asked if they wish to opt in to the personalized climate control service. Assuming so, the control process or system may allow physiological data to be used to open or close automatically the climate adjusting device(s) associated with the location where the individual is located within the space based, for instance, on the individual's proximity to the device, and the individual's historical data. The cognitive system may also utilize a learning loop, with input from wearable sensors associated with the individual, to cognitively learn the individual's thermal preferences and adjust the climate adjusting devices accordingly.”) [The device requesting for individuals to opt in upon proximity to the device reads on “determining when an individual is in the controlled space”.]
associating an individual with their individual comfort goals; Bender: Paragraphs [0023] and [0047], FIG. 2, and Claim 13 [As described above.] Bender: Paragraph [0021] (“Cognitive based data analytics may be performed to, for instance, ascertain individual preferred ambient temperatures, as well as determine thermal-comfort-related actions to take for the space and/or for an individual(s) within the space 120.”) [The ascertained individual preferred ambient temperatures reads on “associating an individual with their individual comfort goals”.]
detecting when at least one individuals is in a zone creating a zone group; and Bender: Paragraphs [0023] and [0047], FIG. 2, and Claim 13 [As described above] Bender: Paragraph [0029] (“For instance, upon entry into a space, an individual may be asked if they wish to opt in to the climate control service, which allows the individual to participate in the temperature control application. All votes could be aggregated to determine if individuals within the space would like a lower temperature, higher temperature, or are thermally comfortable.”) [The device requesting for individuals to opt in upon entry into a space so that all votes are aggregated of all individuals within the space reads on “detecting when at least one individuals is in a zone creating a zone group”.]
determining an aggregated comfort goal of the zone group based on comfort goals of individuals within the zone group.  Bender: Paragraphs [0023], [0029], and [0047], FIG. 2, and Claim 13 [As described above] Bender: Paragraph [0026] (“Still further, in one or more embodiments, climate control system 200 may include or ascertain crowdsourced preferred temperature information 216, which may be obtained to facilitate providing base climate settings for space 201 customized to the particular individuals within the space at a particular time, as explained further herein.”) Bender: Paragraph [0029] (“…the control system is able to auto-adjust climate settings based on sensing that a sufficient number of individuals within the space have become thermally uncomfortable.”) [The aggregated thermal temperature of the individuals or the ascertained crowdsourced preferred temperature information reads on “determining an aggregated comfort goal of the zone group”.]
Regarding claim 12, Bender teaches all the claimed features of claim 11, from which claim 12 depends. Bender further teaches: 
The computer-implemented method of claim 11, further comprising 
running a state change system associated with the controlled space to meet the aggregated comfort goal. Bender: Paragraphs [0023] and [0047], FIG. 2, and Claim 13 [As described in claim 11] Bender: Paragraph [0029] (“By way of further example, the climate control system and process may be employed to adjust climate settings of a climate system for a space using anonymous crowdsourced temperature data. For instance, upon entry into a space, an individual may be asked if they wish to opt in to the climate control service, which allows the individual to participate in the temperature control application. All votes could be aggregated to determine if individuals within the space would like a lower temperature, higher temperature, or are thermally comfortable. In application, when an individual arrives within a space, the temperature may be comfortable, however over time, the space may fill up, and by sharing, even in an anonymous fashion, physiological measurements with the climate control system, the control system is able to auto-adjust climate settings based on sensing that a sufficient number of individuals within the space have become thermally uncomfortable.”) [The climate control system auto-adjusting climate setting based on the aggregated votes based on sensing that a sufficient number of individuals within the space reads on “running a state change system associated with the controlled space to meet the aggregated comfort goal”.]
Regarding claim 13, Bender teaches all the claimed features of claim 12, from which claim 13 depends. Bender further teaches: 
The computer-implemented method of claim 12, further comprising the controlled space determining an aggregate comfort goal by a time schedule, by zone occupancy, outside change, or by change in number of people in a zone. Bender: Paragraph [0029] (“All votes could be aggregated to determine if individuals within the space would like a lower temperature, higher temperature, or are thermally comfortable. In application, when an individual arrives within a space, the temperature may be comfortable, however over time, the space may fill up, and by sharing, even in an anonymous fashion, physiological measurements with the climate control system, the control system is able to auto-adjust climate settings based on sensing that a sufficient number of individuals within the space have become thermally uncomfortable. This type of climate control system could be employed in a variety of environments, including, for instance, workplaces, public locations, restaurants, stores, mass transit, or anywhere where individuals within a space would like to participate in changing or controlling the environmental climate settings on demand via crowdsourcing input.”) [The aggregated thermal comfort based on the number of individuals within the space to auto-adjust climate settings reads on “determining an aggregated comfort goal…by zone occupancy…or by change in number of people in a zone”.]
Regarding claim 14, Bender teaches all the claimed features of claim 12, from which claim 14 depends. Bender further teaches: 
The computer-implemented method of claim 12, wherein individual comfort goals comprise: height, weight, preferred clothing, preferred temperature, preferred lighting, preferred security, preferred location, preferred entertainment, or preferred grounds control behavior. Bender: Abstract (“…adjusting devices of the climate system associated with a location of the individual within the space to enhance climate of the individual within the space.”) Bender: Paragraph [0007] (“…the ascertaining may include obtaining a preferred ambient temperature for each individual of the one or more individuals…”) Bender: Paragraph [0020] (“With current thermal-comfort-related data (e.g., physiological data) and historical based, learned preferences for individuals within a space, the auto-adjusting, climate control system is able to enhance thermal comfort of the individuals within a space by, for instance, determining climate settings for a climate system of the space (e.g., a base temperature, humidity, airflow, etc. for the space),…”)
Regarding claim 15, Bender teaches all the claimed features of claim 14, from which claim 15 depends. Bender further teaches: 
The computer-implemented method of claim 14, wherein individual comfort goals further comprise activity level derived from a wearable device. Bender: Paragraph [0028] (“Advantageously, the climate control system and process disclosed herein are able to control or override climate settings, such as thermostat controls, via (at least in part) physiological metrics obtained from the individuals within the space, such as from wearable sensors, through cognitive based learning utilizing the individual's physiological data. The cognitive based methodology disclosed may learn personal temperature preferences aided by wearable sensors to determine thermal comfort of an individual, and the system is able to provide known or learned preferential climate treatments based on various conditions, including current or recent conditions experienced by the individual.”) Bender: Paragraph [0033] (“As a further consideration, an individual's climate preference(s) may change due to a current or recent environment, or activity, or for other reasons. For instance, … if the individual has just completed an activity, such as a hike on a hot day, the climate control system could provide smaller burst of cold air due to the individual being able to cool off faster when perspiring.”)
Regarding claim 16, Bender teaches all the claimed features of claim 15, from which claim 16 depends. Bender further teaches: 
The computer-implemented method of claim 15, wherein an individual can modify their individual comfort goals using the wearable device. Bender: Paragraph [0028] (“Advantageously, the climate control system and process disclosed herein are able to … override climate settings, such as thermostat controls, via (at least in part) physiological metrics obtained from the individuals within the space, such as from wearable sensors, ...”) Bender: Paragraph [0030] (“The cognitive system may also utilize a learning loop, with input from wearable sensors associated with the individual, to cognitively learn the individual's thermal preferences and adjust the climate adjusting devices accordingly.”) 
Regarding independent claim 18, Bender teaches:
A computer-readable storage medium configured with data and instructions which upon execution by a processor perform a method for using moveable comfort goals in a controlled space, the method comprising: Bender: Paragraph [0004] (“…a method of providing climate settings for a space. The method includes ascertaining, by a cognitive control, thermal-comfort-related data for one or more individuals within the space, and determining climate settings for a climate system of the space using, at least in part, the thermal-comfort-related data for the one or more individuals within the space.”) Bender: Paragraph [0046] (“Computing system 412 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types.”)
recording individual comfort goals; Bender: Paragraph [0047] (“The components of computing system 412 may include, but are not limited to, one or more processors or processing units 416, a system memory 423, and a bus 418 that couples various system components including system memory 423 to processor 416.”) Bender: Paragraph [0006] (“In one or more implementations, ascertaining the thermal-comfort-related data may include monitoring the one or more individuals within the space ...”) Bender: Paragraph [0007] (“In one or more embodiments, the ascertaining may include obtaining a preferred ambient temperature for each individual of the one or more individuals, wherein the thermal-comfort-related data includes the preferred ambient temperature(s) for the one or more individuals.”) Bender: Paragraph [0028] (“The cognitive based methodology disclosed may learn personal temperature preferences aided by wearable sensors ...”) Bender: Claim 13 (“…the system comprising: a memory; and a processor communicatively coupled to the memory, wherein the system performs a method comprising: ascertaining, by a cognitive control…”) Bender: Paragraph [0023] and FIG. 2 (“…a climate control system 200…”) [The preferred ambient temperature for each individual or the personal temperature preferences read on “recording individual comfort goals”.]
determining when an individual is in the controlled space; Bender: Paragraph [0047], FIG. 2, and Claim 13 [As described above.] Bender: Paragraph [0023] and FIG. 2 (“…a climate control system 200…”) Bender: Paragraph [0032] (“As a further example, as an individual enters a vehicle, the vehicle could automatically wirelessly connect to wearable sensors on the individual, and sense whether the individual is hot or cold upon entering the vehicle.”) Bender: Paragraph [0030] (“For instance, upon entry into a space, such as an office environment, configured with cubicles or zones that contain one or more individually controllable climate adjusting devices, such as one or more Internet of Things (IoT) vents, then the individual may be asked if they wish to opt in to the personalized climate control service. Assuming so, the control process or system may allow physiological data to be used to open or close automatically the climate adjusting device(s) associated with the location where the individual is located within the space based, for instance, on the individual's proximity to the device, and the individual's historical data. The cognitive system may also utilize a learning loop, with input from wearable sensors associated with the individual, to cognitively learn the individual's thermal preferences and adjust the climate adjusting devices accordingly.”) [The device requesting for individuals to opt in upon proximity to the device reads on “determining when an individual is in the controlled space”.]
associating an individual with their individual comfort goals; Bender: Paragraphs [0023] and [0047], FIG. 2, and Claim 13 [As described above.] Bender: Paragraph [0021] (“Cognitive based data analytics may be performed to, for instance, ascertain individual preferred ambient temperatures, as well as determine thermal-comfort-related actions to take for the space and/or for an individual(s) within the space 120.”) [The ascertained individual preferred ambient temperatures reads on “associating an individual with their individual comfort goals”.]
detecting when at least one individuals is in a zone creating a zone group; Bender: Paragraphs [0023] and [0047], FIG. 2, and Claim 13 [As described above] Bender: Paragraph [0029] (“By way of further example, the climate control system and process may be employed to adjust climate settings of a climate system for a space using anonymous crowdsourced temperature data. For instance, upon entry into a space, an individual may be asked if they wish to opt in to the climate control service, which allows the individual to participate in the temperature control application. All votes could be aggregated to determine if individuals within the space would like a lower temperature, higher temperature, or are thermally comfortable. In application, when an individual arrives within a space, the temperature may be comfortable, however over time, the space may fill up, and by sharing, even in an anonymous fashion, physiological measurements with the climate control system, the control system is able to auto-adjust climate settings based on sensing that a sufficient number of individuals within the space have become thermally uncomfortable.”) [The device requesting for individuals to opt in upon entry into a space so that all votes are aggregated of all individuals within the space reads on “detecting when at least one individuals is in a zone creating a zone group”.]
determining an aggregated comfort goal of the zone group based on comfort goal of individuals within the zone group; and Bender: Paragraphs [0023], [0029], and [0047], FIG. 2, and Claim 13 [As described above] Bender: Paragraph [0026] (“Still further, in one or more embodiments, climate control system 200 may include or ascertain crowdsourced preferred temperature information 216, which may be obtained to facilitate providing base climate settings for space 201 customized to the particular individuals within the space at a particular time, as explained further herein.”) Bender: Paragraph [0029] (“…the control system is able to auto-adjust climate settings based on sensing that a sufficient number of individuals within the space have become thermally uncomfortable.”) [The aggregated thermal temperature of the individuals or the ascertained crowdsourced preferred temperature information reads on “determining an aggregated comfort goal of the zone group”.]
running a state change system associated with the controlled space to meet the aggregated comfort goal. Bender: Paragraphs [0023], [0029], and [0047], FIG. 2, and Claim 13 [As described above.] [The climate control system auto-adjusting climate setting based on the aggregated votes based on sensing that a sufficient number of individuals within the space reads on “running a state change system associated with the controlled space to meet the aggregated comfort goal”.]
Regarding claim 19, Bender teaches all the claimed features of claim 18, from which claim 19 depends. Bender further teaches: 
The computer-readable storage medium of claim 18, wherein 
a heterogenous neural network is used to determine control sequences using the aggregated comfort goal to run the state change system. Bender: Paragraph [0029] [As described in claim 18.] Bender: Paragraph [0060] (“Broad network access: capabilities are available over a network and accessed through standard mechanisms that promote use by heterogeneous thin or thick client platforms (e.g., mobile phones, laptops, and PDAs).”) 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bender, in view of Seem et al. (US Patent Publication No. 2008/0277486 A1) (“Seem”).
Regarding claim 5, Bender teaches all the claimed features of claim 4, from which claim 5 depends. However, Bender does not expressly teach the recitations of claim 5.  Seem describes an HVAC control system configured to control the environment of a building zone includes a means for determining a number of people occupying the building zone and a means for determining properties of other heat transferring objects located within the building zone. Seem teaches:
The computer-implemented state control system of claim 4, wherein 
the comfort input module is operationally able to determine that an individual has entered the controlled space comprises being operationally able to determine that an individual badge was read, being operationally able to determine that an individual computer account has been logged onto, or being operationally able to determine that a signature of the individual personal computing device has been noticed. Seem: Paragraph [0036] (“Whenever a person enters a building zone having RFID-capable sensors configured to sense and/or read RFID transponders, the sensors may communicate with database 304 and/or HVAC control system 300 to lookup information associated with the sensed ID badge. The HVAC control system may then use this looked-up information (e.g., preferred temperature, etc.) as an input when determining a desired flow rate or setpoint of various HVAC components relating to the building zone.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bender and Seem before them, to determine that an individual has entered the controlled space comprises being operationally able to determine that an individual badge was read, being operationally able to determine that an individual computer account has been logged onto, or being operationally able to determine that a signature of the individual personal computing device has been noticed as taught in Seem because the references are in the same field of endeavor as the claimed invention and they are focused on controlling environmental parameters.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because using such a system, for example, a person who is more comfortable in a cooler room might be able to automatically cause an increase in room ventilation when he or she enters the room. When more than one person is located in the same room or building zone, the HVAC control system 300 may be configured to use the preferred temperatures of a plurality of people in the building zone to arrive at an average preferred temperature, median preferred temperature, or some other group temperature or comfort-related determination. Seem: Paragraph [0036]

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bender, in view of Wang et al. (US Patent Publication No. 2014/0277757 A1) (“Wang”).
Regarding claim 8, Bender teaches all the claimed features of claim 1, from which claim 8 depends. However, Bender does not expressly teach the recitations of claim 8.  Wang describes methods and apparatus disclosed herein may employ depth, visual, or motions sensors to enable three-dimensional people counting and data mining to enable an energy saving heating, ventilation, and air conditioning (HVAC) control system. Wang teaches:
The computer-implemented state control system of claim 1, further comprising 
a scheduler module that determines number of individuals expected to be in the controlled space at a future time and instructs the state change module to run the state change system to meet a future time comfort goal based on the number of individuals or an aggregated comfort goal. Wang: Paragraph [0033] (“The environmental comfort controller 112 may be configured to learn a pattern of activities, such as patterns of room occupancy, and may control settings for environmental comfort of the room 102 or other suitable boundary zone based on the pattern of activities learned. Parameter settings for control of heating, air-conditioning or ventilation of the room 102 may be dynamically adjusted prior to the room being occupied based on the number of occupants expected to be present in the room, or other suitable boundary zone, as determined based on the pattern of activities learned.  In this way, heat, air-conditioning, and ventilation levels may be reduced or disabled when the room 102 is not in use (e.g., not occupied) and increased to provide air and temperature at a level appropriate for providing comfort as appropriate for the number of people expected to be in the boundary zone, enabling environment comfort to be controlled before people occupy the boundary zone.”) [The environmental comfort controller reads on “a scheduler module”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bender and Wang before them, to include scheduler module that determines number of individuals expected to be in the controlled space at a future time and instructs the state change module to run the state change system to meet a future time comfort goal based on the number of individuals or an aggregated comfort goal as taught in Wang because the references are in the same field of endeavor as the claimed invention and they are focused on controlling environmental parameters.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to provide air and temperature at a level appropriate for providing comfort as appropriate for the number of people expected to be in the boundary zone, enabling environment comfort to be controlled before people occupy the boundary zone. Wang: Paragraph [0033]
Regarding claim 17, Bender teaches all the claimed features of claim 11, from which claim 17 depends. However, Bender does not expressly teach the recitations of claim 17.  Wang describes employing depth, visual, or motions sensors to enable three-dimensional people counting and data mining to enable an energy saving heating, ventilation, and air conditioning (HVAC) control system. Wang teaches:
The computer-implemented method of claim 11, further comprising 
determining number of individuals expected to be in the controlled space at a future time and instructing state change system to meet a future time comfort goal based on the number of individuals or the comfort goals associated with individuals expected to be in the controlled space. Wang: Paragraph [0033] (“The environmental comfort controller 112 may be configured to learn a pattern of activities, such as patterns of room occupancy, and may control settings for environmental comfort of the room 102 or other suitable boundary zone based on the pattern of activities learned. Parameter settings for control of heating, air-conditioning or ventilation of the room 102 may be dynamically adjusted prior to the room being occupied based on the number of occupants expected to be present in the room, or other suitable boundary zone, as determined based on the pattern of activities learned.  In this way, heat, air-conditioning, and ventilation levels may be reduced or disabled when the room 102 is not in use (e.g., not occupied) and increased to provide air and temperature at a level appropriate for providing comfort as appropriate for the number of people expected to be in the boundary zone, enabling environment comfort to be controlled before people occupy the boundary zone.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bender and Wang before them, to include scheduler module that determines number of individuals expected to be in the controlled space at a future time and instructs the state change module to run the state change system to meet a future time comfort goal based on the number of individuals or an aggregated comfort goal as taught in Wang because the references are in the same field of endeavor as the claimed invention and they are focused on controlling environmental parameters.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to provide air and temperature at a level appropriate for providing comfort as appropriate for the number of people expected to be in the boundary zone, enabling environment comfort to be controlled before people occupy the boundary zone. Wang: Paragraph [0033] 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bender, in view of Goparaju et al. (US Patent Publication No. 2017/0322579 A1) (“Goparaju”).
Regarding claim 20, Bender teaches all the claimed features of claim 19, from which claim 20 depends. However, Bender does not expressly teach the recitations of claim 20.  Goparaju describes a platform and method for using cognition for managing enterprise energy needs. Goparaju teaches:
The computer-readable storage medium of claim 19, wherein 
the heterogenous neural network uses automatic differentiation for backpropagation. Goparaju: Paragraph [0080] (“Example of a network includes wireless and wire-line telecommunication networks, … or a heterogeneous network, for example that can have different telecommunication standards ...”) Goparaju: Paragraph [0116] (“The neural network, to learn the desired behaviors, uses these observations. Feedback provided by the desired output is used for learning using various techniques like inductive learning, ensemble learning. Any fielded cognitive process will have an initial set of knowledge based on EAID 1214 and ERDD 1219. Statistical models of learning include Bayesian computations of probability as a function of percepts, self-organizing maps such as Kohonen networks, Back propagation neural networks or any other model.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bender and Goparaju before them, for the heterogeneous neural network of Bender to use automatic differentiation for backpropagation as taught in Goparaju because the references are in the same field of endeavor as the claimed invention and they are focused on controlling environmental parameters.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to provide the ability to take automatic decisions and actions to improve energy efficiency. Goparaju: Paragraph [0113] 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2018/0202678 A1 to Ahuja et al. describes a system (100) with a memory (110) that stores computer readable and executable components. A processor (108) couples to the memory and executes the computer readable and executable components. A crowd estimation component (107) infers size of a crowd expected to occupy the venue based on data obtained from social networks. A comfort model component (116) analyzes information from the crowd estimation component which is trained on crowd comfort related data. A comfort controller (120) adjusts environmental conditions of the venue interior based on output from the comfort model component.
US Patent Publication No. 2010/0025483 A1 to Hoeynck et al. describes an HVAC system for a building such as a house, office building or warehouse to be controlled according to a set daily or weekly schedule. That is, an electronic controller may establish a series of set temperatures that the HVAC system may be operated to achieve at certain times of the day. The set temperatures and associated times may vary depending on the day of the week. The times and set temperatures may be selected by a human programmer based upon a number of people expected to be in the building at various times.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117